Title: From George Washington to Charles Pettit, 1 June 1781
From: Washington, George
To: Pettit, Charles


                        
                            Sir
                            Head Quarters New Windsor 1st June 1781
                        
                        I some time ago had a number of Blank Books made for transcribing the General Orders and other public
                            records. A few have been used for these purposes but the package containing the remainder has been by some means lost. I
                            have sent to every place at which my Baggage has been deposited but can hear nothing of it, and except it should be at
                            Colo. Biddles, in whose care part of my things were left when we marched from Middle Brook Camp, I must give it up. You
                            will be pleased to make enquiry there and should the Bag not be found you will oblige me by having 24 Books made of good
                            Record paper—5 Quire in each—bound in rough Leather—the Backs Vellum—size 14 1/2 by 10 Inches. This will make them
                            uniform with those already transcribed. I shall be glad to have them as soon as possible as Business is at a stand for
                            want of them. Should you find a difficulty in procuring them on account of the low state of public credit I will become
                            answerable for the Amount. I am &c.

                    